Title: To Thomas Jefferson from the District of Columbia Commissioners, 3 October 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Sir
Commissioners Office 3d Octobr. 1801.
We inclose an estimate of the sums which we consider as necessary to carry on the operations of the season, and to pay the interest to the State of Maryland to the end of this year—  This estimate we do not consider as perfectly accurate, but think it may be so far relied on, as to enable the President to determine whether the sum stated, as necessary to complete the Streets, or what other sum shall be expended thereon.—
This work which has been recommended by the President we are very desirous of accomplishing, but wish to have his sanction for the necessary expenditures.—
We are with the highest respect Sir, Your most obdt. Servants
William Thornton
Alexr White
Tristram Dalton
